DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen DiLorenzo on 8/24/2022.
Claim 1 line 10, the limitation “and including forked ends” has been changed to “and each of the first and second proximal flanges including forked ends”. 

Claim 5 line 2, the limitation “first and second opposed slots” has been changed to “the first and second opposed slots”. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the drive link including first and second outwardly-extending pivot posts and the first and second proximal flanges pivotably supported by the first and second clevis members, respectively, and each of the first and second proximal flanges including forked ends pivotably engaging the first and second pivot posts, respectively (claim 1).
The prior art of record of Allen (US Pub No. 2013/0296922) discloses everything in claim 1 including a shaft (460) (Figure 3A), first and second clevis members (464) fixed relative to and extending distally from opposing sides of the shaft, a drive sleeve (480) slidably disposed within the shaft, a drive link (486) fixed relative to and extending distally from the drive sleeve (Figure 3B) and a clamp arm (432) (Figures 8-9) including a frame having first and second proximal flanges (432a, 432b) (Figures 8-9) and a distal body (448) but fails to disclose the drive link including first and second outwardly-extending pivot posts and the first and second proximal flanges pivotably supported by the first and second clevis members, respectively, and each of the first and second proximal flanges including forked ends pivotably engaging the first and second pivot posts, respectively (claim 1).
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771